UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8412


ROBERT H. DIXON,

                  Plaintiff - Appellant,

             v.

R.    DAVID   MITCHELL,   Superintendent,   Mountain   View
Correctional Institution; NURSE PRESNELL, RN, Mountain View
Correctional Institution,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00473-GCM)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert H. Dixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert    H.   Dixon       appeals   the   district    court’s    order

denying him leave to file an amended complaint after the action

had already been dismissed.                We have reviewed the record and

find   no   reversible      error.         Accordingly,    we    affirm   for    the

reasons stated by the district court.                   Dixon v. Mitchell, No.

1:08-cv-00473-GCM (W.D.N.C. Nov. 3, 2008).                      We dispense with

oral   argument       because     the     facts   and   legal    contentions     are

adequately    presented      in     the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                            2